466 U.S. 144 (1983)
ARIZONA
v.
CALIFORNIA ET AL.
No. 8, Orig.
Supreme Court of United States.
Decided June 3, 1963
Decree entered March 9, 1964
Amended decree entered February 28, 1966
Decided and supplemental decree entered January 9, 1979
Decided March 30, 1983
Second supplemental decree entered April 16, 1984
ON BILL OF COMPLAINT
Second supplemental decree entered.

SECOND SUPPLEMENTAL DECREE.
The Court having, on March 30, 1983, rendered its decision on the several Exceptions to the Final Report of the Special Master herein, approving the recommendation that the Fort Mojave Indian Tribe, the Chemehuevi Indian Tribe, the Colorado River Indian Tribes, the Quechan Indian Tribe, and the Cocopah Indian Tribe be permitted to intervene, approving some of his further recommendations and disapproving others, all as specified in this Court's opinion, 460 U.S. 605 (1983), the following supplemental decree is now entered to implement the decision of March 30, 1983.
IT IS ORDERED, ADJUDGED, AND DECREED:
A. Paragraphs (2) and (5) of Article II(D) of the Decree in this case entered on March 9, 1964 (376 U.S. 340, 344-345), are hereby amended to read as follows:
(2) The Cocopah Indian Reservation in annual quantities not to exceed (i) 9,707 acre-feet of diversions from the mainstream or (ii) the quantity of water necessary to supply the consumptive use required for irrigation of 1,524 acres and for the satisfaction of related uses, whichever of (i) or (ii) is less, with priority dates of September 27, 1917, for lands reserved by the Executive Order of said date; June 24, 1974, for lands reserved by the Act of June 24, 1974 (88 Stat. 266, 269);

*145 (5) The Fort Mojave Indian Reservation in annual quantities not to exceed (i) 129,767 acre-feet of diversions from the mainstream or (ii) the quantity of mainstream water necessary to supply the consumptive use required for irrigation of 20,076 acres and for the satisfaction of related uses, whichever of (i) or (ii) is less, with priority dates of September 19, 1890, for lands transferred by the Executive Order of said date; February 2, 1911, for lands reserved by the Executive Order of said date; provided that the quantities fixed in this paragraph, and in paragraphs 1, 2, 3, and 4 shall be subject to appropriate adjustments by agreement or decree of this Court in the event that the boundaries of the respective reservations are finally determined.
B. Paragraph I(A) of the Decree of January 9, 1979 (439 U.S. 419, 423) is hereby amended to read as follows:

I

ARIZONA

A. Federal Establishments' Present Perfected Rights
The federal establishments named in Art. II, subdivision (D), paragraphs (2), (4), and (5) of the Decree entered March 9, 1964, in this case:


                             Annual
   Defined Area   Diversions          Net
      of Land    (Acre-Feet)*   Acres*  Priority Date
____________________________________________________________________________________________________
   1) Cocopah Indian            7,681                      1,206             Sept. 27, 1917
      Reservation
   2) Colorado                358,400                     53,768               Mar. 3, 1865
      River Indian            252,016                     37,808              Nov. 22, 1873
      Reservation              51,986                      7,799              Nov. 16, 1874
   3) Fort Mojave Indian       27,969                      4,327             Sept. 18, 1890
      Reservation              75,566                     11,691               Feb. 2, 1911
* The quantity of water in each instance is measured by (i) diversions
or (ii) consumptive use required for irrigation of the respective acreage
and for satisfaction of related uses, whichever of (i) or (ii) is less.

*146 C. In addition to the mainstream diversion rights in favor of the Indian Reservations specified in Paragraph I(A) of the Decree of January 9, 1979, as amended by Paragraph B of this decree, a mainstream diversion right of 2,026 acre-feet for the Cocopah Reservation shall be charged against the State of Arizona with a priority date of June 24, 1974.
D. Except as otherwise provided herein, the Decree entered on March 9, 1964, and the Supplemental Decree entered on January 9, 1979, shall remain in full force and effect.
E. The allocation of costs previously made by the Special Master is approved and no further costs shall be taxed in this Court, absent further proceedings after entry of this Decree.
F. The Special Master appointed by the Court is discharged with the thanks of the Court.
G. The Court shall retain jurisdiction herein to order such further proceedings and enter such supplemental decree as may be deemed appropriate.
JUSTICE MARSHALL took no part in the consideration or decision of this matter.